Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/737,457 OPEN-AIR CAR CANOPY SCOOP RETENTION DEVICE filed on 1/8/2020.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being United States Patent No. 7624541 to Gentry. 
With regards to claim 1, Gentry teaches  a device having an elongated, concave panel (30) defined by an outer surface and an inner surface, the panel further being defined by a panel mount side and a panel free side, the panel mount side having a mount flange (32, 40), the panel free side having a curved lip (42), an elongated, concave mount bracket (18) being detachably attachable to the mount flange of the panel, the mount bracket defined by a bracket mount side and a bracket free side, the bracket mount side adapted to mate with the panel mount side and a mount clip (60) detachably attachable to the bracket free side, the mount clip defined by a first clip side and a second clip side. Gentry teaches that the panel and the bracket join to form a C-shape canopy cavityadapted to enable retention of a canopy (22).  
With regards to claim 9, Gentry teaches wherein the first clip side of the mount clip joins with the bracket free side.
With regards to claim 10, Gentry teaches wherein the mount clip flexes about the mount bracket.
With regards to claim 16, Gentry teaches wherein the panel is fabricated from a semi-rigid polymer.
	With regards to claim 17, Gentry teaches an elongated mount bar (64), the mount bar being detachably attachable to the bracket free side.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7624541 to Gentry and in view of United States Patent No. 6594956 to Willing. 
Gentry teaches the basic inventive concept as shown above, it does not specifically teach that the panel is defined by multiple drainage openings.
Willing teaches an elongate concave panel (9) which panel is defined by multiple drainage openings (10), used to allow water to pass through the holes.  Therefore it would have been obvious to one of ordinary skill in the art to have used drainage holes to be able to let water flow as desired.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7624541 to Gentry and in view of United States Patent No. 6594956 to Willing and further in view of United States Patent No. 5406756 to Bemis et al. 
Gentry and Willing teach the basic inventive concept as shown above, however Willing shows that the drainage openings are square and not diamond-shaped.
Bemis et al. teaches draining holes that are diamond in shape, the diamonds being a design choice, having the same function as the square holes.  


Allowable Subject Matter
Claims 4-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
With regards to claim 4, the prior art does not teach wherein the mount flange of the panel mount side is defined by multiple panel mounting holes.
With regards to claim 18, the prior art does not teach an open-air car canopy scoop retention device, the device having an elongated, concave panel defined by an outer surface and an inner surface, the panel further being defined by a panel mount side and a panel free side, the panel mount side having a mount flange, the panel free side having a curved lip, the panel being defined by multiple drainage openings; an elongated, concave mount bracket being detachably attachable to the mount flange of the panel, the mount bracket defined by a bracket mount side and a bracket free side, the bracket mount side adapted to mate with the panel mount side, whereby the panel and the bracket join to form a C-shape canopy cavity adapted to enable retention of a canopy; a mount clip detachably attachable to the bracket free side, the mount clip defined by a first clip side and a second clip side, the first clip side of the mount clip detachably attachable to the bracket free side, the second clip side of the mount clip comprising a prong; and at least one fastener, the fastener operable to fasten the panel to the mount bracket, the fastener further being operable to fasten the mount clip to the mount bracket.
With regards to claim 20, the prior art does not teach an open-air car canopy scoop retention device, the device consisting of an elongated, concave panel defined by an outer surface and an inner surface, the panel further being defined by a panel mount side and a panel free side, the panel mount side having a mount flange, the panel free side having a curved lip, the panel being defined by multiple drainage openings; an elongated, concave mount bracket being detachably attachable to the mount flange of the panel, the mount bracket defined by a bracket mount side and a bracket free side, the bracket mount side and the bracket free side being defined by multiple bracket mounting holes, the bracket mount side adapted to mate with the panel mount side,
whereby the panel and the bracket join to form a C-shape canopy cavity adapted to enable retention of a canopy; a mount clip detachably attachable to the bracket free side, the mount clip defined by a first clip side and a second clip side, the first clip side of the mount clip detachably attachable to the bracket free side, the first clip side of the mount clip forming multiple clip mounting holes, the second clip side of the mount clip comprising a prong, the prong of the second clip side being operable to enable detachable attachment to a rear roof structure of an open-air car; an elongated mount bar, the mount bar being detachably attachable to the bracket free side; and at least one fastener, the fastener operable to fasten the panel to the mount bracket through the panel mounting holes and the bracket mounting holes, the fastener further being operable to fasten the mount clip to the mount bracket through the bracket mounting holes and the clip mounting holes.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        4/6/21